DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 36 and 37 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims do not further limit the ready-to-sell packaging unit of claim 18 in which they depend   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-24, 26-28, 32 and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cortes et al. (US 2017/0240332) in view of Williams et al. (US 5,882,611).
In re claim 18: Cortes et al. discloses a ready-to-sell packaging unit 305 containing at least one pharmaceutical product ([0008]), including: an inner enclosure (blister pack) within which each the pharmaceutical product is contained; a patient or health care professional information leaflet ({0027]); and an outer enclosure 110/302 within which the inner enclosure (blister pack) and the information leaflet are contained (fig.3), the outer enclosure 110/302 being provided with labelling features (fig.1b and 3), with traceability and anti-counterfeiting features, and with anti-tampering features ([0045]-[0046]); wherein the outer enclosure 110/302 includes: a first outer enclosure 100/301 within which the inner enclosure (blister pack) is contained; the first outer enclosure 100/301 being provided with the traceability and anti-counterfeiting features and with the anti-tampering features ([0045]-[0046]); the information leaflet ([0008]) being outside of the first outer enclosure 100/301; and a second outer enclosure 110/302 within which the first outer enclosure 100/301 and the information leaflet are contained; the second outer enclosure 110/302 being provided with the labelling features ([0045]-[0046]).
Cortes et al. discloses the claimed invention as discussed above with the exception of the following claimed limitations that are taught by Williams et al.:
the second outer enclosure (fig.4) having an opening 108/110, the opening 108/110 and the traceability and anti-counterfeiting features 72/112 being arranged so that the traceability and anti-counterfeiting features 72/112 are visible through the opening 108/110 (see figure 1 of Williams et al.).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the second outer enclosure of Cortes et al. with an opening as taught by Williams et al. in order to reduce printing costs for duplicating information on each enclosure (see figures 1 and 2 of Williams et al.).
Cortes et al. in view of Williams et al. further discloses:
In re claims 19-21: the traceability and anti-counterfeiting features 72/112 include individual numeric features (see figures 1 and 2 of Williams et al.). Cortes et al. in view of Williams et al. discloses the claimed invention except for the specific arrangement and/or content of indicia (printed matter) set forth in the claim(s) (a set of headers for identifying the individual alphanumeric features).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide alphanumeric features and headers for presenting information, since it would only depend on the intended use of the assembly and the desired information to be displayed.  Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack, 217 USPQ 401, (CAFC 1983).  The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of information does not alter the functional relationship.  Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability.  Thus, there is no novel and unobvious functional relationship between the printed matter e.g. alphanumeric features and headers and the substrate e.g. the structural container itself which is required for patentability. "Nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious.” ex parte Nehls.
In re claim 22: the first outer enclosure 100/301 includes labelling features 102/103/104/105/106/107/108/109 at least partially masked by the second outer enclosure 110/302 (see figure 3) prior to closing the second outer enclosure, only portions of the labels are covered (see figure 3 of Cortes et al.).
In re claim 23: the opening 108/110 is a window 108/110 made in one panel of the second outer enclosure (see figures 1 and 4 of Williams et al.).  
In re claim 24: When combined as discussed above, depending on the panel in which the opening is on, the information leaflet is isolated from the window (opening) by the first outer enclosure. If the leaflet is positioned at the top of the enclosure and the opening can be positioned at any other side (see figures 1 and 4 of Williams et al.).  
In re claim 26: the second outer enclosure 110/301 includes a body having a rectangular profile (figs.1b and 3), the one panel belonging to the body and corresponding to a long side of the rectangular profile (see figs.1b and 3 of Cortes et al.).
In re claim 27: the second outer enclosure 110/301 is opaque except for the window (see figs.1b and 3 of Cortes et al.).
In re claim 28: the second outer enclosure 110/301 has a body and end flaps (see figs.1b and 3 of Cortes et al.).  
In re claim 32: the first outer enclosure 100/301 includes a body having ends closed by end flaps with a glued outermost end flap so that the end flaps and the body form the anti-tampering features (see figs.1a and 3 of Cortes et al.).  
In re claim 35: the second outer enclosure 110/301 includes anti-tampering features (see [0045]-[0046] of Cortes et al.). 
Cortes et al. in view of Williams et al. fails to specifically disclose:
In re claim 36:  a set including a first ready-to-sell packaging unit and a second ready-to- sell packaging unit each according to the packaging unit of claim 18, wherein the first outer enclosure is identical for the first ready-to-sell packaging unit and the second ready-to-sell packaging unit, and the information leaflet and the outer enclosure are different for the first ready-to-sell packaging unit and the second ready-to-sell packaging unit.  
Cortes et al. in view of Williams et al. does not disclose specifically a different outer enclosure, however Official notice is taken that a different outer enclosure was notoriously well known in the art at the time the invention was made for example product that is sold in Europe may include an outer enclosure with different indicia with the country that it is being sold in, such as in Italy the indicia would be in Italian and in Germany it would be German and so on.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine Cortes et al. in view of Williams et al with this well-known technique in order to allow users of different countries and languages to read the package.
In re claim 37: a method for producing a ready-to-sell packaging unit according to claim 18, the method including: manufacturing the first outer enclosure in a first factory; shipping the first outer enclosure to a second factory; providing the second factory with the second outer enclosure and the information leaflet; and placing the first outer enclosure and the information leaflet inside the second outer enclosure.
Cortes et al. in view of Williams et al. does not disclose specifically method for producing products, however Official notice is taken that product manufacturing that takes place in multiple factories was notoriously well known in the art at the time the invention was made for example a US product can be made and manufactured in the US and then shipped to another country and relabeled/packaged over in a package that the consumers of that country would understand.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine Cortes et al. in view of Williams et al with this well-known technique in order to allow users of different countries and languages to read and purchase the product.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cortes et al. (US 2017/0240332) in view of Williams et al. (US 5,882,611) and in further view of Lo Duca (EP 1,826,129). Cortes et al. in view of Williams et al. discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Lo Duca:
In re claim 25: a second outer enclosure (fig.7) includes a body having the one panel 3 and a further panel parallel 6 to the one panel 3, the information leaflet 22 being located between the further panel and the first outer enclosure that is put into A (see figures 6 and 7 of Lo Duca).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the second outer enclosure of Cortes et al. in view of Williams et al. with a further divider panel within the enclosure as taught by Lo Duca in order to prevent damage to the leaflet when the first enclosure is being put in or removed from the second enclosure  (see figures 6 and 7 of Lo Duca).

Claim(s) 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cortes et al. (US 2017/0240332) in view of Williams et al. (US 5,882,611) and in further view of Bellamah (US 8,869,984). Cortes et al. in view of Williams et al. discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Bellamah:
In re claim 29: a second outer enclosure 212 is a sleeve with open ends 216/218 (see figure 5 of Bellamah).
In re claim 30: the second outer enclosure 212 is a sleeve with open ends, the opening being one of the open ends 216/218 (see figure 5 of Bellamah).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the second outer enclosure of Cortes et al. in view of Williams et al. with open ends as taught by Bellamah in order to allow for easy removal of the first outer enclosure (see figure 5 of Bellamah).
Cortes et al. in view of Williams et al. in view of Bellamah fails to specifically disclose:
In re claim 31: the outer enclosure further includes at one end a sticker securing together the first outer enclosure and the second outer enclosure.  
Cortes et al. in view of Williams et al. in view of Bellamah does not disclose a securing sticker, however Official notice is taken a securing sticker was notoriously well known in the art at the time the invention was effectively filed for evidence see paragraph [0007] of Barbier et al. US 2012/0181280.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine Cortes et al. in view of Williams et al. in view of Bellamah with this well-known technique in order to allow us a user to know if the enclosures have been tampered with and to prevent the enclosures from separating until opened.


Claim(s) 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cortes et al. (US 2017/0240332) in view of Williams et al. (US 5,882,611) and in further view of Brollier et al. (US 2009/0184023)). Cortes et al. in view of Williams et al. discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Brollier et al.:
In re claim 33: the first outer enclosure includes an easy opening feature 33 (see figure 1 of Brollier et al.).
In re claim 34: the easy opening feature 33 is a curved line of precuts 33 (see figure 1 of Brollier et al.).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the enclosure of Cortes et al. in view of Williams et al. with the easy opening feature as taught by Brollier et al.  in order to allow for easy opening of the enclosures (see figure 1 of Brollier et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for prior art that teaches and suggest the claimed and disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735